The respondent moves to dismiss the appeals of the plaintiff herein, on the ground that the only undertaking filed is conditioned for the payment of all damages that may be awarded against the appellant on the appeals or on a dismissal thereof. But the undertaking referred to recites that whereas the plaintiff has appealed to the supreme court from a judgment rendered and entered in said action on the fourteenth day of December, 1901, and also from the order denying said plaintiffs a new trial of said action, made and entered on the thirty-first day of January, 1902, "Now, therefore, in consideration of the premises and of such appeals, we, the undersigned, . . . do hereby jointly and severally undertake and promise," etc.
In case of an appeal from the judgment, and also from the order denying a motion for a new trial, where both of the appeals are referred to in the undertaking and made the consideration for its execution, a single undertaking for three hundred dollars will be sufficient. This is an exception to the general rule requiring a separate undertaking for each appeal; but this practice has been long in force, and has become well settled. (Chester v.Bakersfield T.H. Assn., 64 Cal. 42; Sharon v. Sharon, 68 Cal. 333;  Williams v. Dennison, 86 Cal. 430; Granger v. Robinson,114 Cal. 631; Bell v. Staacke, 137 Cal. 307.)
The motion to dismiss the appeals is denied.
Beatty, C.J., Lorigan, J., Shaw, J., and Angellotti, J., concurred.